DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/14/2021.
Claims 1-15 and 25-37 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Niimi et al. (US 2006/0289051).
Addressing claims 1, 3, 10 and 30, Niimi discloses a thermoelectric device (figs. 8A and 9) comprising:
a thermally conductive first plate 21 (fig. 9) comprising:

at least one thermoelectric sub-assembly comprising:
	a thermally conductive second plate 31; and
	a plurality of thermoelectric elements (N and P TEGs) in a region between the first plate and the second plate (please see annotated fig. 8A below for the claimed region), the plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions of the first plate, in electrical communication with electrically conductive portions of the second plate (fig. 9), and in thermal communication with the first plate and the second plate (fig. 9),
the plurality of electrically insulating second portions comprising a plurality of segments at least partially outside the region (please see annotated fig. 8A below that shows a plurality of segments with some partially outside the region and some are completely outside the region), the segments configured to avoid degradation of a structural rigidity of the first plate (this is drawn to the intended effect of the claimed segments that does not structurally differentiate the claimed segments from that of the prior art), and
	at least one of the segments extending in the first plate non-orthogonally and non-parallel relative to an edge of the second plate (please see annotated fig. 8A below).

    PNG
    media_image1.png
    193
    529
    media_image1.png
    Greyscale


Addressing claim 2, paragraph [0026] discloses the conductive layers are made of copper.

Addressing claim 4, the limitation of claim is drawn to the method of forming the insulating second portions that does not structurally differentiate the claimed insulating second portions from that of the prior art (MPEP 2113).

Addressing claim 5, annotated fig. 8A above shows the dotted line as the structural equivalence to the claimed straight line with the segments comprises linear segments that extend across the shown straight line.

Addressing claim 6, please see annotated fig. 8A below that shows the linear segments are arranged in a serpentine pattern.

    PNG
    media_image2.png
    354
    811
    media_image2.png
    Greyscale


Addressing claim 7, annotated fig. 8A above shows a plurality of second segments in the region arranged in a rectangular pattern separating the electrically conductive first portions from one another, at least some of the linear segments extending at least partially from the rectangular pattern of the second segments.

Addressing claims 8-9, fig. 8A does not show a straight linear segment in the plurality of segments outside of the region that is longer than 50% of the length in the first direction or longer than 50% of the width in the second direction as required by claim 8.  Fig. 8A also shows linear segments outside of the region that extend along the first direction a distance less than 25% of the length or extending along the second direction a distance less than 25% of the width.

Addressing claim 11, fig. 9 shows the claimed at least one material 11 arranged in the claimed manner.

Addressing claims 12-13, annotated fig. 8A below shows the claimed first and second thermoelectric sub-assemblies having the claimed configuration.

    PNG
    media_image3.png
    159
    415
    media_image3.png
    Greyscale


Claim(s) 1-6, 8-9, 12-13 and 30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moriyama et al. (US 2005/0000558).
Addressing claims 1, 3 and 30, Moriyama discloses a thermoelectric device (figs. 5-6) comprising:
a thermally conductive first plate 2 [0033] comprising:
a layer comprising a plurality of electrically conductive first portions 7 and a plurality of electrically insulating second portions (the portions between the first portions 7 that is made of insulating material of the insulation substrate 5 as described in paragraph [0033]) separating the first portions from one another (fig. 5); and
at least one thermoelectric sub-assembly comprising:
	a thermally conductive second plate 3 (fig. 2 discloses the cooling side substrate 3 opposite the radiating side substrate 2; fig. 6 and paragraph [0035] disclose the circuit of the cooling side circuit 10, which implicitly means that the substrate of the circuit 10 in fig. 6 is the thermally conductive second plate 3); and
	a plurality of thermoelectric elements 4a and 4b in a region between the first plate and the second plate (figs. 5-6, the region in which the TEs 4a and 4b are situated correspond to the claimed region; furthermore, fig. 2 shows that the outer perimeters of the TEs match those of the conductive layers on which they are situated; therefore, the portions between the conductive layers, which are not occupied by the TEs, are not part of the regions that correspond to the claimed region), the plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions of the first plate (fig. 6 shows the dotted lines as the plurality of electrically conductive first portions of the first plate), in electrical communication with the electrically conducive portions 10 of the second plate [0035], and in thermal communication with the first plate and the second plate (figs. 1-2),
the plurality of electrically insulating second portions comprising a plurality of segments at least partially outside the region (as explained above, the insulating portions between the electrically conductive layers are considered “outside the region” since the TEs 4a and 4b do not extend to the portions between the conductive layers), the segments configured to avoid degradation of a structural integrity of the first plate (this is drawn to the intended effect of the claimed segments that does not structurally differentiate the claimed segments from that of the prior art), and
at least one of the segments extending on the first plate non-orthogonally and non-parallel relative to an edge of the second plate (annotated fig. 5 and fig. 6 show that the portions, which are between the diagonally placed conductive layers 7 on the first plate, are also diagonal which render them non-orthogonally and non-parallel relative to the vertical and horizontal edges of the second plate).

    PNG
    media_image4.png
    452
    563
    media_image4.png
    Greyscale


Addressing claim 2, paragraph [0033] discloses the plurality of electrically conductive first portions comprises copper.

Addressing claim 4, paragraph [0033] discloses the electrically insulating second portions are formed by removing the plated copper layer.

Addressing claim 5, please see annotated fig. 5 below that shows the dotted line as the claimed “a straight line that is spaced away from the region in a direction perpendicular to the line” and the plurality of linear segments extending across the straight line.

    PNG
    media_image5.png
    452
    528
    media_image5.png
    Greyscale


Addressing claim 6, annotated fig. 5 above shows the segments including two segments that form a V shaped configuration that corresponds to the claimed zigzag pattern.

Addressing claims 8-9, please see fig. 5 which shows the portions between the conductive layers 7 that correspond to the claimed plurality of segments; furthermore, the plurality of segments does not include a straight linear segment extending along the first direction a distance longer than 50% of the length or extending along the second direction in a distance longer than 50% of the width as required by claim 8 or the structural limitations of claim 9.

Addressing claims 12-13, please see annotated fig. 6 below that shows the first and second thermoelectric sub-assemblies having the claimed configuration.

    PNG
    media_image6.png
    522
    545
    media_image6.png
    Greyscale


Claim(s) 15, 25-27, 32 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koester et al. (US 2007/0089773).
Addressing claim 15, Koester discloses a thermoelectric module (fig. 4) for thermally conditioning a component, the module comprising:
	first (paragraph [0048] discloses the layer 201 is a portion of a thermally conductive heat spreader or a backside of an IC chip; therefore, the thermally conductive heat spreader or the IC chip is the claimed first heat spreader) and second 221 (fig. 2C) heat spreaders spaced apart from one another (fig. 2C) and configured to respectively provide cold and hot sides (221 is the hot side and 201+203 is the cold side, [0056]) and to be mechanically coupled together by at least one fastener (fig. 2C shows the first and second heat spreaders are mechanically coupled together in part via the TIM layer 231 as described in paragraph [0054]; therefore, the layer 231 is the structural equivalence to the claimed at least one fastener);
	a material (either the material 207; alternatively, the void or air between the heat spreaders correspond to the claimed material, since the claim only recites a generic material without any specificity to differentiate the claimed material from that of the prior art) arranged between the first and second heat spreaders;
	a thermoelectric device operatively engaged with the first and second heat spreaders, the thermoelectric device comprising:
a thermally conductive first plate 201 in thermal communication with the first heat spreader [0048], the first plate comprising:
a layer comprising a plurality of electrically conductive first portions (fig. 4 shows the portions 205’, 205 and 207 as the claimed plurality of conductive first portions) and a plurality of electrically insulating second portions separating the first portions from one another (the layer 203 on the first plate 201, on which the electrically conductive first portions are arranged, is insulative as described in paragraph [0047]; therefore, the portions of the layer 203 between the conductive first portions correspond to the claimed plurality of insulating second portions); and
at least two thermoelectric sub-assemblies (please see annotated fig. 4 below regarding the two thermoelectric sub-assemblies), each thermoelectric sub-assembly comprising:
a thermally conductive separate second plate 241 (made of metallic layer [0054]) in thermal communication with the second heat spreader 221 (fig. 2C); and
a plurality of thermoelectric elements (211-n and 211-p in fig. 2C) in a region (please see annotated fig. 4 below) between the first plate and the second plate (fig. 2C), the plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions on the first plate (fig. 2C), in electrical communication with electrically conductive portions 217 of the second plate (fig. 2C), and in thermal communication with the first plate and the second plate (fig. 2C),
the plurality of electrically insulating second portions comprising a plurality of segments at least partially outside the regions (the dotted lines in annotated fig. 4 below show the claimed plurality of segments), the segments configured to avoid degradation of a structural rigidity of the first plate (this is drawn to the intended effect of the claimed segments that does not structurally differentiate the claimed segments from that of the prior art), and
the at least two thermoelectric sub-assemblies positioned on the first plate such that the segments are on the first plate between the at least two thermoelectric sub-assemblies (annotated fig. 4 below shows some segments extend between the two sub-assemblies).

    PNG
    media_image7.png
    496
    557
    media_image7.png
    Greyscale


Addressing claim 25, the first plate comprises an other layer 203 comprising an electrically insulating material [0047], and wherein the other layer continuously extends between the regions of the at least two thermoelectric sub-assemblies (fig. 4) along an extent of the first and second heat spreaders.

Addressing claim 26, annotated fig. 4 above shows at least one segment of the plurality of segments extends on the first plate between the at least two thermoelectric sub-assemblies and connects to at least two other segments of the plurality of segments.

Addressing claim 27, annotated fig. 4 below shows the segments of each sub-assembly that is the structural equivalence to the segment of current claim because the indicated segments are parallel to an edge of the second plate proximate to the segment relative to the other edges of the one of the second plates.

    PNG
    media_image8.png
    496
    557
    media_image8.png
    Greyscale


Addressing claim 32, Koester discloses a thermoelectric device (fig. 4) comprising:
	a thermally conductive first plate 201+203 comprising:
a layer comprising a plurality of electrically conductive first portions (205, 205’ and 207) and a plurality of electrically insulating second portions (please see annotated fig. 4 above) separating the first portions from one another;
a first thermoelectric sub-assembly (annotated fig. 4 above) comprising:
	a thermally conductive second plate 241 (fig. 2C); and
	a first plurality of thermoelectric elements (fig. 2C) between the first plate and the second plate, the first plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions of the first plate, in electrical communication with electrically conducive portions 217 of the second plate, and in thermal communication with the first plate and the second plate; and
a second thermoelectric sub-assembly (annotated fig. 4 above) comprising:
	a thermally conductive third plate 241; and
	a second plurality of thermoelectric elements … and in thermal communication with the first plate and the third plate (fig. 2C),
the plurality of electrically insulating second portions comprising a plurality of segments extending on the first plate away from an edge of the second plate or the third plate (annotated fig. 4 above shows several segments that extend on the first plate away from an edge of the second plate or the third plate), and
	the segments extending on the first plate between the first thermoelectric sub-assembly and the second thermoelectric sub-assembly (annotated fig. 4 above, the segments that extend from the first sub-assembly to the second sub-assembly are extending away from an edge of the second plate of the first sub-assembly as well as extending between the sub-assemblies).

Addressing claim 36, the first plate comprises an other layer 203 comprising an electrically insulating material [0047], and wherein the other layer203 continuously extends between the first and second thermoelectric sub-assemblies.

Addressing claim 37, please see annotated fig. 4 below regarding the claimed first, second and third segments.

    PNG
    media_image9.png
    496
    557
    media_image9.png
    Greyscale

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2005/0000558) in view of Niimi et al. (US 2006/0289051).
Addressing claim 11, Moriyama is silent regarding at least one material along at least a first portion of a perimeter of the region, the at least one material in mechanical communication with the first plate and the second plate, wherein the at least one material extends over at least a portion of some of the segments.

Niimi discloses thermoelectric device like that of Smythe; wherein, the device comprises at least one material (sealant 4, having annular or rectangular shape) along at least a first portion of a perimeter of the region, the at least one material 4 in mechanical communication with the first plate and the second plate (fig. 1B); wherein, the at least one material extends over at least a portion of some of the segments (the sealant 4 is disclosed as having annular shape for encapsulating the TE elements 12 and 13; therefore, it is implicitly disclosed that the sealant 4 extends over the insulating segments between the conductive portions 22b and 22c).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric device of Moriyama with the sealant disposed in the position disclosed by Niimi in order to reduce the TE exposure to moisture and other foreign matter (Niimi, [0038]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2005/0000558) in view of Bell (US 2003/0084935).
Addressing claim 14, Moriyama is silent regarding a solder mask layer not overlying solder pad regions of the electrically conductive first portions.

Bell discloses a flexible thermoelectric device.  The thermoelectric device further comprising a solder mask layer 904 (fig. 9) not overlying solder pad regions of the electrically conductive portions (the solder regions between the thermoelectric elements 905 and the electrode 903 in fig. 9A and paragraphs [0053]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric device of Moriyama with the solder mask layer not overlying solder pad regions of the electrode as disclosed by Bell in order to prevent solder from covering unwanted positions as well as reducing mechanical stress when the thermoelectric device is flexed (Bell, [0054]).

Claims 14, 31 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2006/0289051) in view of Bell (US 2003/0084935).
Addressing claim 14, Niimi is silent regarding a solder mask layer not overlying solder pad regions of the electrically conductive first portions.

Bell discloses a flexible thermoelectric device.  The thermoelectric device further comprising a solder mask layer 904 (fig. 9) not overlying solder pad regions of the electrically conductive portions (the solder regions between the thermoelectric elements 905 and the electrode 903 in fig. 9A and paragraphs [0053]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric device of Niimi with the solder mask layer not overlying solder pad regions of the electrode as disclosed by Bell in order to prevent solder from covering unwanted positions as well as reducing mechanical stress when the thermoelectric device is flexed (Bell, [0054]).

Addressing claim 31, in annotated fig. 8A below, Moriyama discloses two thermoelectric sub-assemblies, which includes the claimed at least one other thermoelectric sub-assembly comprising:
	a thermally conductive second plate 9,
	an other plurality of other electric elements (P and N TEGs) between the first plate and the second plate, the other plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions of the first plate (fig. 8A), in electrical communication with electrically conductive portions of the second plate (fig. 9), and in thermal communication with the first plate and the second plate,
	the segments extending on the first plate between the at least one thermoelectric sub-assembly and the at least one other thermoelectric sub-assembly (the segments annotated by the dotted lines correspond to the claimed segments extending on the first plate between the thermoelectric sub-assemblies).

    PNG
    media_image10.png
    354
    811
    media_image10.png
    Greyscale

Niimi is silent regarding the other second plate separate from the second plate of the at least one thermoelectric sub-assembly because the two thermoelectric sub-assemblies share a common thermally conductive second plate.

Bell discloses a thermoelectric device (fig. 3A) comprising a plurality of thermoelectric sub-assemblies (fig. 3A shows the second thermally conductive plate is subdivided into different portions along the lines 313, which effectively rendering the thermoelectric elements in each portion constituting a thermoelectric sub-assembly).  Each thermoelectric sub-assembly comprises its own thermally conductive second plate that is separate from the thermally conductive second plate of the other thermoelectric sub-assemblies as shown in fig. 4.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify thermoelectric device by subdividing the common thermally conductive second plate shared by the two thermoelectric sub-assemblies into two separate thermally conductive second plate as disclosed by Bell in order to ensure that the thermoelectric device has some degree of flexibility without compromising the electrical connection between the electrodes and the thermoelectric elements (Bell, [0032-0034]).

Addressing claim 32, Niimi discloses a thermoelectric device (figs. 8A and 9) comprising:
	a thermally conductive first plate 21 comprising:
a layer comprising a plurality of electrically conductive first portions (22a, 22b and 22c) and a plurality of electrically insulating second portions (the portions of the insulating substrate 21 between the electrically conductive first portions) separating the first portions from one another;
a first thermoelectric sub-assembly (please see annotated fig. 8A below) comprising:
	a thermally conductive second plate 31; and
	a first plurality of thermoelectric elements between the first plate and the second plate (fig. 9), the first pluraltiy of thermoelectric elements in electrical communication with the pluraltiy of electrically conductive first portions of the first plate, in electrical communication with electrically conductive portions 32 of the second plate, and in thermal communication with the first plate and the second plate; and
a second thermoelectric sub-assembly (please see annotated fig. 8A below) comprising:
	a thermally conductive plate 31; and
	a second pluraltiy of thermoelectric elements … and in thermal communication with the first plate and the second plate (fig. 9),
the pluraltiy of electrically insulating second portions comprising a plurality of segments extending on the first plate away from an edge of the second plate (the dotted lines correspond to the claimed plurality of segments, including the ones that extend from the first sub-assembly to the second sub-assembly as extending away from an upper edge of the second plate of the first sub-assembly), and
	the segments extending on the first plate between the first thermoelectric sub-assembly and the second thermoelectric sub-assembly.

    PNG
    media_image11.png
    336
    872
    media_image11.png
    Greyscale

Niimi is silent regarding the second thermoelectric sub-assembly comprising a thermally conductive third plate because the first and second sub-assemblies share a common plate.

Bell discloses a thermoelectric device (fig. 3A) comprising a plurality of thermoelectric sub-assemblies (fig. 3A shows the second thermally conductive plate is subdivided into different portions along the lines 313, which effectively rendering the thermoelectric elements in each portion constituting a thermoelectric sub-assembly).  Each thermoelectric sub-assembly comprises its own thermally conductive second plate that is separate from the thermally conductive second plate of the other thermoelectric sub-assemblies as shown in fig. 4.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify thermoelectric device by subdividing the common thermally conductive second plate shared by the two thermoelectric sub-assemblies into two separate thermally conductive second plate as disclosed by Bell in order to ensure that the thermoelectric device has some degree of flexibility without compromising the electrical connection between the electrodes and the thermoelectric elements (Bell, [0032-0034]).  In the modified thermoelectric device of Niimi where the conductive plate 31 is divided into the second and third plate corresponding to the first and second sub-assemblies, respectively, the modified thermoelectric device of Niimi in view of Bell meets the limitation of current claim.

Addressing claim 33, annotated fig. 8A above shows at least one segment that extends diagonally, which is non-orthogonal and non-parallel relative to the edge of the second plate or the third plate.

Claims 15, 25-27, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US 2012/0201008) in view of Williams et al. (US 2018/0123013).
Addressing claim 15, Hershberger discloses a thermoelectric module (fig. 10) for thermally conditioning a component, the module comprising:
first (thermally conductive layer described in paragraph [0081] that makes up the base 624) and second (paragraph [0082] discloses one end of the TEM is coupled to a circuit board (not shown); however, fig. 9 shows one end of the TEM is coupled to the circuit board 504 opposite that of the board 502, the circuit board 504 also includes the heat sink 536 that is the structural equivalence to the claimed second heat spreader) heat spreaders spaced apart from one another (fig. 9) and configured to respectively provide cold and hot sides;
a material (the at least one additional electrical components described in paragraph [0080]) between the first and second heat spreaders;
the thermoelectric device operatively engaged with the first and second heat spreaders, the thermoelectric device comprising:
a thermally conductive first plate (the dielectric layer described in paragraph [0081] is the claimed thermally conductive first plate) in thermal communication with the first heat spreader [0081], the first plate comprising:
a layer comprising a plurality of electrically conductive first portions (conductive patterns 620, 612 and 614 as described in paragraph [0080]) and a plurality of electrically insulating second portions (the portions of the dielectric layer 624 between the aforementioned conductive portions) separating the first portions from one another (fig. 10);
at least two thermoelectric sub-assemblies (fig. 10 shows 10 thermoelectric sub-assemblies), each thermoelectric sub-assembly comprising:
	a thermally conductive separate second plate (the equivalence to the circuit board 504 shown in fig. 9 and described in paragraph [0082] in the structure associated with the embodiment in fig. 10) in thermal communication with the second heat spreader (the equivalence to the heat sink 536); and
	a plurality of thermoelectric elements in a region (please see annotated fig. 10 below regarding the claimed region for each thermoelectric sub-assembly) between the first plate and the second plate, the plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions of the first plate [0082], in electrical communication with electrically conductive portions on the second plate ([0082], fig. 9 shows the second plate 504 includes electrodes 520), and in thermal communication with the first plate and the second plate,
the plurality of electrically insulating second portions comprising a plurality of segments at least partially outside the regions (the dotted lines in the annotated fig. 10 below correspond to the claimed plurality of segments), the segments configured to avoid degradation of a structural rigidity of the first plate (this is drawn to the intended effect of the claimed segments that does not structurally differentiate the claimed segments from that of the prior art), and
the at least two thermoelectric sub-assemblies positioned on the first plate such that the segments are on the first plate between the at least two thermoelectric sub-assemblies (please annotated fig. 10 below).

    PNG
    media_image12.png
    533
    451
    media_image12.png
    Greyscale


Hershberger is silent regarding the first and second heat spreaders to be mechanically coupled together by at least one fastener and the thermally conductive second plate in thermal communication with the second heat spreader since Hershberger discloses each TE sub-assembly includes its own heat spreader 536.

Williams discloses a thermoelectric module with two thermoelectric sub-assemblies (fig. 5); wherein, each of the thermoelectric sub-assembly includes a thermally conductive separate second plate 84 in thermal communication with a common second heat spreader 86.  The first 80 and second 86 heat spreaders are mechanically coupled together by the fasteners 90 [0053].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric module of Hershberger with the fasteners and the common second heat spreader that is coupled to the separate second thermally conductive plates of the TE sub-assemblies as disclosed by Williams because the fasteners 90 bond the heat spreaders as well as absorbing force applied to the heat spreaders so as to protect the thermoelectric elements (Williams, [0053]).  Furthermore, common heat spreader 86 increase the surface area for conducting heat away from the desired temperature controlled area.

Addressing claim 25, the insulating layer 624 is the claimed electrically insulating material extending between the regions of the at least two thermoelectric sub-assemblies along an extent of the first and second heat spreaders.

Addressing claim 26, annotated fig. 10 above shows at least one segment of the plurality of segments extends on the first plate between the at least two thermoelectric sub-assemblies and connects to at least two other segments of the plurality of segments.

Addressing claim 27, annotated fig. 10 above shows the vertical segments are parallel to, hence non-orthogonally, relative to the vertical edge proximate to the segment relative to the other edges of the one of the second plates.

Addressing claim 32, Hershberger discloses a thermoelectric device comprising:
a thermally conductive first plate (the thermally conductive support layer described in paragraph [0081];
	a layer comprising a plurality of electrically conductive first portions (620, 612 and 614) and a plurality of electrically insulating second portions separating the first portions from one another (the portions of the insulating layer 624 between the electrically conductive first portions);
a first thermoelectric sub-assembly (please see annotated fig. 10 below) comprising:
	a thermally conductive second plate (504 shown in fig. 9); and
	a first plurality of thermoelectric elements between the first plate and the second plate (fig. 9), the first plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions 620 of the first plate, in electrical communication with the electrically conductive portions 520 of the second plate (fig. 9), and in thermal communication with the first plate and the second plate; and
a second thermoelectric sub-assembly (please see annotated fig. 10 below) comprising:
	a thermally conductive third plate (504 shown in fig. 9); and
	a second plurality of thermoelectric elements between the first plate and the third plate (fig. 9), the first plurality of thermoelectric elements in electrical communication with the plurality of electrically conductive first portions 620 of the first plate, in electrical communication with the electrically conductive portions 520 of the third plate (fig. 9), and in thermal communication with the first plate and the third plate,
the plurality of electrically insulating second portions comprising a plurality of segments extending on the first plate away from an edge of the second plate or the third plate (please see annotated fig. 10 below that shows a plurality of segments, annotated by the dotted lines, extending from the first sub-assembly to the second sub-assembly, which means the segments extend away from an edge of the second plate of the first sub-assembly), and
the segments extending on the first plate between the first thermoelectric sub-assembly and the second thermoelectric sub-assembly.

    PNG
    media_image13.png
    432
    485
    media_image13.png
    Greyscale

Addressing claim 36, the dielectric layer described in paragraph [0081] is the claimed electrically insulating material extending continuously between the first and second thermoelectric sub-assemblies.

Allowable Subject Matter
Claims 28-29 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 25-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/22/2021